Citation Nr: 0425704	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  99-12 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hypothyroidism, as a 
result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to May 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The case was previously before the Board in October 2000 and 
May 2001, at which time it was Remanded for additional 
development.  In August 2002, the Board undertook additional 
development, which necessitated another Remand of the case 
for consideration of the evidence obtained and for other 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

When last before the Board, the RO was requested to seek 
review of the medical evidence by an appropriate specialist, 
in order to ascertain whether it is as likely as not that the 
veteran's hypothyroidism is a product of his active service, 
to include any exposure to herbicides.  

The VA claims process is a uniquely pro-claimant system, and 
VA has a duty to liberally construe all possible theories of 
entitlement to VA benefits.  See Jaquay v. Principi, 304 F.3d 
1276 (Fed. Cir. 2002); Nolen v. Gober, 222 F.3d 1356 (Fed. 
Cir. 2000); Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000).  
The standard, at least as likely as not (i.e. a 50% or 
greater likelihood), is a legal term which is in keeping with 
the pro-veteran system.  Contrast the term "more likely than 
not", where a likelihood greater than 50% is required and 
where the term "less likely than not due to" a likelihood of 
less than 50% would be needed.  

Where a question is posed in terms of at least as likely as 
not related to military service, if there is at least an even 
balance of evidence the benefit sought is awarded.  The 
Court, referring to sandlot baseball rules by analogy, 
explained that when "the play is close, i.e. "there is an 
approximate balance of positive and negative evidence,' then 
the runner is called safe by operation of the rule that [the 
tie goes to the runner.]"  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990) (benefit of the doubt).  

The Board observes that a November 1998 VA examination 
concluded that the veteran's hypothyroidism was "possibly" 
secondary to Agent Orange exposure; whereas, a June 2003 
examination suggested that the pathology was unrelated to 
herbicide exposure.  

However, the examiner who afforded the June 2003 opinion 
indicated that he was unaware of any studies that showed a 
"definite" link between herbicide exposure and 
hypothyroidism.  The term "definite" indicates a higher 
level of certainty than "as likely as not".  Moreover, the 
examiner did not answer the question as to whether it is as 
likely as not that the veteran's hypothyroidism is a product 
of his active service, to include any exposure to herbicides.  
It bears notice that where the remand orders of the Board or 
the Court are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance, bringing about 
additional delay and needless expense.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  Accordingly while regretting the 
additional delay, the Board feels that it has no alternative 
than to Remand the case for clarification.

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO should forward the veteran's 
claims folder to an endocrinologist or 
other physician who has not previously 
reviewed the claim.  The examiner should 
be requested to review the claims file, 
including a copy of this Remand and 
document that such review was completed.  

The examiner's attention is particularly 
invited to a VA examination report dated 
November 16, 1998, a report entitled 
United States Air Force Personnel and 
Exposure to Herbicide Orange dated in 
February 1988 as well as a VA examination 
report of June 11, 2003 contained in the 
claims folder.  Based on the review of 
the claims file, the examiner is 
requested to offer an opinion, without 
resort to speculation, as to whether it 
is as least as likely as not that the 
veteran's hypothyroidism is etiologically 
or causally related to his active 
service, to include inservice exposure to 
herbicides.  Service connection may not 
be based on a resort to speculation or 
even remote possibility.  See 38 C.F.R. § 
3.102.

If the physician believes that an 
examination is warranted the veteran 
should be scheduled for an examination.  
The complete rationale for all opinions 
expressed must be provided.

2.  To help avoid a future remand, the RO 
must ensure that the examination report 
complies with the instructions set out 
above and that all requested development 
has been completed in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

3.  After undertaking any development 
deemed appropriate in addition to that 
outlined above, the RO should 
readjudicate the claims on appeal.  The 
RO review should include consideration of 
the provisions of 38 C.F.R. §§ 
3.321(b)(1), 4.40, 4.45, and 4.59, and 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

If any of the benefits sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case with 
regard to the additional development and 
the reasons for the decision rendered.  
They should be afforded the requisite 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if in order.  No 
action is required of the veteran until 
he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




